Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



Claims 1, 13, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2019/2019/133048 (Intel Corporation) in view of United States Patent Application Publication 2018/0307723 (Bhargava, et al).
Intel Corporation discloses an apparatus configured to be employed in a network management component of a 5G network system (5GS) (figure 1, 2, paragraphs 18, 933, 1025, etc. the apparatus is in a network, is a component of that network and manages some part of the network) comprising a service producer (paragraphs 11, 22) comprising one or more processors (#210) configured to obtain raw measurements of network functions (NFs) communicatively coupled to one another via service based interfaces in a 5G core (5GC) of the 5GS (paragraphs 533, 534, 536, etc.).  Generate performance measurements corresponding to one or more NFs based on the raw measurements, wherein the performance measurements are used to determine a success rate (paragraphs 1032, 1091, 1109, 1111, etc.). Report the performance measurements (figure 61, #6118) to a service consumer (figures 4, #404, 406, paragraphs 47, 50).  
 Intel Corporation reveals a radio frequency (RF) interface (#208), configured to provide, to RF circuitry (#202, 204), data for transmitting a communication of the report based on the performance measurements (paragraph 533). Intel Corporation does not teach the use of performance measurements are used to determine a success rate of authorization.  
Bhargava, et al teaches the use of performance measurements are used to determine a success rate of authorization in an apparatus configured to be employed in a network management for the purpose of interacting with the one or more external authorization services (paragraphs 9, 23, 40, 47, etc.).  Hence, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the use of performance measurements are used to determine a success rate of authorization for the purpose for the purpose of interacting with the one or more external authorization services, as taught by Bhargava, et al, in the apparatus configured to be employed in a network management component of a 5G network system (5GS) of Intel Corporation in order for issuing requests to coupled authorization services and receive identifiers of authorized data records in response.  

    PNG
    media_image1.png
    444
    489
    media_image1.png
    Greyscale

Regarding claim 13, the apparatus is employed in a terminal which is  a network device, it’s part of the network, and is rejected for the same reason stated above.  The claim is in alternative form.

    PNG
    media_image2.png
    376
    477
    media_image2.png
    Greyscale

Regarding claim 15, this claim is the product version of claims 1 and 15, and is rejected for the same reason, note paragraphs 9, 25, 31, etc, and figures 2 and 3 in Intel Corporation. 

    PNG
    media_image3.png
    454
    498
    media_image3.png
    Greyscale

The Examiner has cited particular columns and/or line/paragraphs numbers in the reference(s) applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.



    PNG
    media_image4.png
    528
    485
    media_image4.png
    Greyscale

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2019/2019/133048 (Intel Corporation) in view of United States Patent Application Publication 2018/0307723 (Bhargava, et al)as applied to claim 16 above, and further in view of EP 985,285 (Motorola Incorporated). 

Intel Corporation in view of Bhargava, et al discloses all subject matter, note the above paragraphs, except for measure a performance of registration process based on the performance measurements comprising a number of initial registration request.  Motorola Incorporated teaches the use of measuring a performance of registration process based on the performance measurements comprising a number of initial registration request for the purpose of elevating registration level of at least a part of a communication system, note claims 1 and 4.  Hence, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the use of measuring a performance of registration process based on the performance measurements comprising a number of initial registration request for the purpose of elevating registration level of at least a part of a communication system, as taught by Motorola Incorporated, in the an apparatus configured to be employed in a network management component of a 5G network system (5GS) of Intel Corporation in view of Bhargava, et al in order to scheduling or coordinating transmission of a large number of messages on a single channel in an orderly fashion.
The Examiner has cited particular columns and/or line/paragraphs numbers in the reference(s) applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.

Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Claims 2-12, 14 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 13, 15  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Under the broadest reasonable interpretation standard, the “or” language, the condition would also not occur and the step or function claimed would never be realized, hence the claim does not require to perform the step or function. See Ex parte Katz, 2011 WL 514314, at 4-5 (BPAI Jan. 27, 2011, 2011 WL 1211248 at 2 (BPAI Mar. 25, 2011); see also In re Johnston, 435 f.3d 1381, 1384 (Fed. Cir. 2006)("optional elements do not narrow the claim because they can always be omitted”).  “Or” conditions are not limitations against which prior art must be found.  The M.P.E.P. provides, “Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure.” See M.P.E.P § 2111.04; see also M.P.E.P §§ 2103(C) and 2173.05(h). Furthermore, all alternative conditional limitations in system claims that are not limited to a particular structure may also be given no patentable weight if every alternate limitation is interpreted as “optional.” See MPHJ, 847 F.3d at 1379.  Under the broadest scenario, the steps or functions dependent on the “or” condition would not be invoked, and such, the Examiner is not required to find these limitations in the prior art in order to render the claim anticipated. In re Am. Acad. Of Sci. Tech Ctr., 367 f.3d 1359, 1359 (Fed. Cir. 2004).
	
Conclusion
If applicants wish to request for an interview, an "Applicant Initiated Interview Request" form (PTOL-413A) should be submitted to the examiner prior to the interview in order to permit the examiner to prepare in advance for the interview and to focus on the issues to be discussed. This form should identify the participants of the interview, the proposed date of the interview, whether the interview will be personal, telephonic, or video conference, and should include a brief description of the issues to be discussed. A copy of the completed "Applicant Initiated Interview Request" form should be attached to the Interview Summary form, PTOL-413 at the completion of the interview and a copy should be given to applicant or applicant's representative.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D CUMMING whose telephone number is (571)272-7861. The examiner can normally be reached Monday - Friday 12 noon to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S. Addy can be reached on (571) 272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM D. CUMMING
Primary Examiner
Art Unit 2645



/WILLIAM D CUMMING/Primary Examiner, Art Unit 2645